Citation Nr: 0942724	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-12 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than August 8, 
2002 for the grant of a 20 percent disability rating for a 
chronic stress reaction of the right calcaneous.

2.  Whether there was clear and unmistakable error (CUE) in 
the Regional Office's February 26, 1992 rating decision which 
granted service connection for a chronic stress reaction of 
the right calcaneous and assigned an initial 10 percent 
disability rating.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1982 to 
September 1985 and from August 1986 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Winston-Salem, 
North Carolina regional office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran provided testimony before a Decision Review 
Officer at a RO hearing in June 2006.  A copy of that hearing 
transcript has been associated with the claims file.

This matter was remanded for additional development and 
adjudication by the Board in March 2009.


FINDINGS OF FACT

1.  A February 1992 rating decision granted service 
connection for a chronic right calcaneus condition and 
assigned an initial 10 percent disability rating, effective 
April 29, 1991.

2.  Subsequent to the February 1992 rating decision, the RO 
received additional service treatment and personnel records 
that were in existence but not considered at the time of the 
February 1992 decision; these newly submitted records are 
relevant to the evaluation of the chronic stress reaction of 
the right calcaneus.

3.  The Veteran's chronic stress reaction of the right 
calcaneous most nearly approximates a moderately severe foot 
injury based upon his subjective reports of pain and 
objective evidence of tenderness and pain; there is no 
evidence there are vascular deformities in his right foot or 
that this condition required the use of an assistive device.

4.  The February 1992 rating decision is not final because of 
the receipt of the new service treatment and personnel 
records.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 20 
percent for a chronic stress reaction of the right calcaneous 
have been met since April 29, 1991. 38 U.S.C.A. §§ 1155, 5110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(c), 3.400, 
4.71a, Diagnostic Code (DC) 5284 (2009).

2.  The grant of an initial disability rating of 20 percent 
for the Veteran's chronic stress reaction of the right 
calcaneous as of April 29, 1991 renders the claim of CUE in 
the February 1992 rating decision moot.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.106(c), 4.71a, DC 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The Federal Circuit 
has interpreted these decisions as meaning that VCAA notice 
is not required in the case of an appeal of an effective date 
assigned when an increased rating has been granted.  Sanford 
v. Peake, 263 Fed. Appx. 54 (C.A. Fed. Cir. 2008) (See Fed. 
Rule of Appellate Procedure 32.1 generally governing citation 
of judicial decisions issued on or after Jan. 1, 2007. See 
also Federal Circuit Rule 32.1 and Federal Circuit Local Rule 
32.1.)

Similarly, the United States Court of Appeals for Veterans 
Claims (Court) has held that filing an NOD after the grant of 
service connection begins the appellate process, and any 
remaining concerns regarding evidence necessary to establish 
a more favorable decision with respect to downstream elements 
are appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105.  Hartman v. Nicholson, supra.  Where 
a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements. Dunlap, 21 Vet. App. at 119; see Goodwin 
v. Peake, 22 Vet App 128 (2008).  No such allegation of 
prejudice has been made in this case with regard to the 
Veteran's claim for an earlier effective date.

The VCAA is also not applicable where further assistance 
would not aid the Veteran in substantiating his claim.  
Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his claim for a 20 percent 
disability rating effective the day following his discharge 
from service.


Earlier Effective Date 

The Veteran contends that the appropriate effective date for 
this 20 percent disability rating is April 29, 1991, the day 
after he was discharged from service.

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

Under applicable laws and regulations, if an increase in 
disability occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase. 38 
U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

When determining the effective date of an award of 
compensation benefits, the Board is required to review all 
the communications in the file, after the last final 
disallowance of the claim, which could be interpreted to be a 
formal or informal claim for benefits.  See, e.g., Servello 
v. Derwinski, 3 Vet. App. 196, 198-99 (1992); Lalonde v. 
West, 12 Vet. App. 377, 380-381 (1999).  Any communication or 
action that demonstrates an intent to apply for an identified 
benefit may be considered an informal claim.  See 38 C.F.R. § 
3.155(a).

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim. 38 C.F.R. § 
3.155(a)

Under the provisions of 38 C.F.R. § 3.157(b), the date of 
outpatient or hospital examination or the date of admission 
to a VA or uniformed services hospital will be accepted as 
the date of receipt of a claim.  The provisions of this 
regulation apply only when such reports relate to examination 
or treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment, or hospital admission.

Evidence from a private physician or layman will also be 
accepted as an informal claim for increased benefits, 
effective from the date received by VA.  38 C.F.R. § 
3.157(b)(2).

The Veteran was awarded service connection for a chronic 
stress reaction of the right calcaneous in the February 1992 
rating decision and an initial disability rating of 10 
percent was assigned.  This rating decision was not appealed.

The evidence considered in this February 1992 rating decision 
included portions of the Veteran's service treatment records 
and an October 1991 VA orthopedic examination.  The Veteran's 
service treatment records included records related to his 
October 1990 Medical Evaluation Board proceedings, his 
February 1991 Physical Evaluation Board findings, various 
dental records, various X-ray films, his September 1990 
discharge examination and his September 1990 Report of 
Medical History (RMH).  These are the only original service 
treatment records contained in the claims file.

In September 2002, the Veteran submitted excerpts from his 
service treatment records including copies of foot X-ray 
reports and various treatment notes documenting his 
complaints of chronic heel pain.  Original copies of these 
records are not contained in the claims file and therefore 
could not have been considered in the February 1992 rating 
decision.  These records were in existence at the time of the 
February 1992 decision and are pertinent to the initial 
rating for his chronic stress reaction of the right 
calcaneous as they establish his historical level of 
impairment for this condition.  See Moore v. Shinseki, 555 F. 
3d 1369 (Fed. Cir. 2009) (holding that service treatment 
records are relevant to the rating of a service connected 
disability).  

As such, the February 1992 rating decision is not final with 
regard to the initial rating for the chronic stress reaction 
of the right calcaneus, and is to be reconsidered on the 
merits.  38 C.F.R. § 3.156(c) (providing that relevant 
service treatment records received after a final decision 
require readjudication of the claim without regard to the 
prior final decision).

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The Court has held that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a service connection grant and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).

A moderate foot injury warrants a 10 percent evaluation.  A 
moderately severe foot injury warrants a 20 percent 
evaluation, and a severe foot injury warrants a 30 percent 
evaluation.  Actual loss of use of the foot warrants a 40 
percent evaluation. 38 C.F.R. § 4.71a, DC 5284.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b).

The Veteran's service treatment records reflect numerous 
complaints of right heel and foot pain, with complaints 
becoming more frequent beginning in 1989.  Heel spur syndrome 
was assessed in August 1987.  He was placed on various 
physical profiles beginning in May 1989 due to his chronic 
right heel pain.

Complaints of right heel and foot pain beginning after a 1985 
parachuting exercise were noted in a March 1990 treatment 
note.  The Veteran was initially given orthotics to cushion 
the affected area and medication to treat the condition, but 
this treatment was ineffective.  The examiner noted that a 
June 1989 bone scan and right foot X-ray were unremarkable 
and physical examination revealed "four inch motion" in the 
right ankle.  Pain could be immediately elicited by palpation 
over the base of the calcaneous.  The examining surgeon noted 
that the source of the Veteran's chronic heel pain was not 
discovered but that his subjective complaints of pain render 
him unable to perform his military duties.

A June 1990 bone scan revealed slightly increased radiotracer 
uptake in the right heel as compared to the left.  This 
activity was noted to not be suggestive of a fracture but 
could have been related to a heel spur.

A September 1990 Medical Evaluation Board report indicated 
that the Veteran began to develop right heel pain in the 
summer of 1987 after a bad parachute landing fall.  He had 
undergone conservative therapy consisting of steroid shots, 
arch supports and physical therapy without any significant 
relief.  An accompanying X-ray was negative for any kind of 
calcaneal fracture but a Technetium 99 scan showed increased 
uptake in the right heel at the tuberosity.  The Veteran was 
placed on a permanent profile limiting his physical activity.

A September 1990 discharge examination noted the Veteran's 
chronic right foot condition and he indicated in his 
accompanying RMH form that he suffered from foot trouble.

A January 1991 orthopedic consultation note indicates that 
the Veteran's right foot was tender at the plantar fascia and 
distal calcaneal tuberosity.  Tight heel cords greater on the 
right than the left were also noted.  An X-ray was negative 
for a fracture but revealed a small calcaneal spur.  An 
assessment of right plantar fasciitis with heel spur 
formation that was aggravated by an excessively tight right 
heel cord was made.  An aggressive heel cord stretching 
program was recommended.

A February 1991 Physical Evaluation Board report found that 
the Veteran was not reasonably capable of satisfying the 
demands of his rank and office.  A disability rating of 20 
percent was assigned for right plantar fasciitis with heel 
spur formation and tight heel cord.

A VA orthopedic examination was conducted in October 1991.  
The Veteran reported pain in his right heel going upwards to 
his Achilles tendon area particularly when he walked and put 
weight on his toes.  He was able to put weight on his right 
leg on the lateral side of his foot with pain.  He was noted 
to limp when he walked but that he did not use any assistive 
devices.  The examiner observed that the muscle seemed to be 
falling away from the bones.

Physical examination revealed that right ankle range of 
motion was not restricted and that there were no swelling 
deformities.  Some tenderness in the right heel area that 
goes to the Achilles tendon was noted on deep palpation.  A 
diagnosis of right heel pain secondary to a chronic stress 
reaction of the right calcaneus, symptomatic on weight 
bearing on the right heel was made.

A January 2003 statement from the Veteran's wife indicated 
that he did not seek medical treatment for his condition 
after service because they did not have medical coverage and 
that he used over-the-counter medications to treat his 
condition.  His various physical conditions had made it 
difficult to play with his children.

A second VA orthopedic examination was conducted in April 
2003.  The Veteran reported right heel pain and soreness when 
weight bearing or stretching.  This pain was noted to be 
directly underneath the proximal portion of the calcaneous 
and was reported to be worse when standing or walking.  He 
wore corrective shoes with inserts to treat his condition.  

Physical examination revealed slight straightening in the 
medial longitudinal arch with pain, deep pressure on the 
right heal calcaneus, and pain on stretching the sole of his 
foot immediately proximal to the calcaneus.  Propulsion was 
noted to be good.  Diagnoses of a symptomatic stress reaction 
of the right calcaneus and symptomatic right foot plantar 
fasciitis were made.

The April 2003 VA orthopedic examiner determined that the 
Veteran experienced pain and tenderness on his right foot but 
that his propulsion was good.  The Veteran has consistently 
stated that he experiences constant pain in his right foot 
that is exacerbated by walking or standing.  The use of 
corrective shoes or orthotic inserts was reported.  

The RO granted the 20 percent rating on the basis of the 
April 2003 examination, which it found showed a moderately 
severe disability.  DC 5284.  Similar symptoms were reported 
on the October 1991 VA examination and according to the 
Veteran have been present ever since service.  These symptoms 
do appear to be indicative of a moderately severe disability.  
Hence, the criteria for a 20 percent rating have been met at 
all times since the effective date of service connection.

In an August 2003 statement the Veteran clarified that with 
regard to the right heel disability, the full benefit he was 
seeking consisted of a 20 percent rating, effective April 29, 
1991.

CUE

CUE may be found in previous determinations that are final 
and binding.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105(a) (2009).  CUE has been alleged in the February 1992 
rating decision.  As discussed above, the receipt of relevant 
service department records means the decision did not become 
final.  Hence CUE could not be found in the 1992 decision.

Further, the error alleged in the 1992 decision consists of 
the failure to award a 20 percent rating for the right heel 
disability, effective August 29, 1991.  Because this decision 
awards that benefit, a finding of CUE could result in no 
additional benefit to the Veteran.  The CUE issue is thus 
rendered moot.


ORDER

Entitlement to an earlier effective date of April 29, 1991 
for a 20 percent disability rating for a chronic stress 
reaction of the right calcaneous is granted.

The issue of whether there is CUE in the February 1992 rating 
decision is dismissed as moot.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


